

114 HR 6330 IH: Naugatuck River Valley National Heritage Area Study Act
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6330IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Ms. DeLauro (for herself, Ms. Esty, Mr. Larson of Connecticut, Mr. Courtney, and Mr. Himes) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to carry out a study regarding the suitability and
			 feasibility of establishing the Naugatuck River Valley National Heritage
			 Area in Connecticut, and for other purposes.
	
 1.Short titleThis Act may be cited as the Naugatuck River Valley National Heritage Area Study Act. 2.National park service study regarding Naugatuck River Valley, Connecticut (a)FindingsCongress finds the following:
 (1)The area that encompasses the Naugatuck River Valley of Connecticut has made a unique contribution to the cultural, political, and industrial development of the United States.
 (2)The Naugatuck River Valley is comprised of 14 communities along the Naugatuck River, which stretches for more than 40 miles from its headwaters in Torrington, Connecticut, to the confluence with the Housatonic River in Shelton. The 14 municipalities of Torrington, Harwinton, Litchfield, Plymouth/Terryville, Thomaston, Waterbury, Watertown, Ansonia, Beacon Falls, Derby, Naugatuck, Oxford, Seymour, and Shelton, share common historical elements, agricultural, trade, and maritime origins, similar architecture, common industries, an immigrant culture succeeding colonial beginnings, and a significant contribution to the war effort from the Revolutionary War to World War II. Most of these elements are still in evidence today.
 (3)Three major industries drove the manufacturing contribution of the Valley. As evidenced in the book, The Brass Industry in the United States, by William Lathrop, the brass industry was born in Connecticut’s Naugatuck River Valley and harnessed the power of the Naugatuck River and the skilled immigrant workers who arrived from Germany, Ireland, Italy, and Poland.
 (4)The Naugatuck River Valley also spawned the birth of the rubber industry in the United States when Charles Goodyear developed the vulcanization process in 1839. Together with Samuel Lewis, a wealthy industrialist from Naugatuck, Connecticut, Goodyear parlayed his innovation into establishing the U.S. Rubber Company, making Naugatuck the rubber capital of the world.
 (5)The Naugatuck River Valley was also a major contributor to the success of the United States clock industry. Eli Terry designed interchangeable parts for his clocks assembled in Terryville. Renowned clockmaker Seth Thomas began making the first of millions of clocks in Thomaston, Connecticut, in 1813. His company continued until 1931 when it became a division of General Time Corporation (Timex). Other important industries included pens, evaporated milk, pianos and organs, corset stays, and cables.
 (6)The Naugatuck River Valley has been a major contributor to the United States war efforts from the American Revolution to the Civil War to World War II. In the 2007 PBS film “The War”, the story of World War II directed and produced by Ken Burns and Lynn Novick, the City of Waterbury, Connecticut, was characterized as the “arsenal” of the war effort because of its high concentration of war industries.
 (7)The Naugatuck River Valley has been home to many great authors, diplomats, inventors and patriots, such as David Humphreys, Aide-de-Camp to General George Washington and the first American ambassador; Commodore Isaac Hull, Commander of “Old Ironsides” during the War of 1812; Ebenezer D. Bassett, the country’s first Black ambassador; Dr. John Howe, inventor of a pin making machine that made the common pin a household necessity; and Pierre Lallement, inventor of the modern two-wheel bicycle.
 (8)The Naugatuck River Valley possesses a rich and diverse assemblage of architecturally significant civic, industrial and residential structures and monuments dating from Colonial times to the present. There are 88 structures in the Naugatuck Valley included on the National Register of Historic Places. The first law school in America was built in Litchfield. Notable examples of the variety of architecture found in the Valley include Robert Wakeman Hill’s brilliantly designed Thomaston Opera House and Town Hall; H.E. Ficken’s acoustically impressive Sterling Opera House in Derby, site of appearances by many nationally known performers; Waterbury’s Clock Tower, designed by the renowned architectural firm of McKim, Mead & White which also designed four buildings in Naugatuck; Henry Bacon, designer of the Lincoln Memorial and two structures in Naugatuck; and the Father McGivney Statue cast by Joseph Coletti of Boston to honor the Wa­ter­bur­i­an who founded the Knights of Columbus.
 (9)The Naugatuck River Valley has been a melting pot for immigrant populations who have made significant contributions to the industrial, cultural, and economic development of the nation.
 (10)In 2011, the Naugatuck River Greenway was designated one of 101 projects nationwide selected by the Secretary of the Interior under the America’s Great Outdoors Initiative. This multi-sector partnership aims to restore and enhance the river by completing the Naugatuck River Greenway, creating new public access to the river, and opening fish passages on the river.
 (11)The Naugatuck River Valley possesses a group of public-spirited citizens dedicated to the preservation and promotion of the region’s natural, historic, and cultural heritage, and a passionate resolve to work together for the betterment of the Valley and its residents.
				(b)Study
 (1)In generalThe Secretary of the Interior shall, in consultation with the State of Connecticut and appropriate organizations, carry out a study regarding the suitability and feasibility of establishing the Naugatuck River Valley National Heritage Area in Connecticut.
 (2)ContentsThe study shall include analysis and documentation regarding whether the Study Area— (A)has an assemblage of natural, historic, and cultural resources that together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use, and are best managed through partnerships among public and private entities and by combining diverse and sometimes noncontiguous resources and active communities;
 (B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the national story; (C)provides outstanding opportunities to conserve natural, historic, cultural, or scenic features;
 (D)provides outstanding recreational and educational opportunities; (E)contains resources important to the identified theme or themes of the Study Area that retain a degree of integrity capable of supporting interpretation;
 (F)includes residents, business interests, nonprofit organizations, and local and State governments that are involved in the planning, have developed a conceptual financial plan that outlines the roles for all participants, including the Federal Government, and have dem­on­strat­ed support for the concept of a national heritage area;
 (G)has a potential management entity to work in partnership with residents, business interests, nonprofit organizations, and local and State governments to develop a national heritage area consistent with continued local and State economic activity; and
 (H)has a conceptual boundary map that is supported by the public. (c)Boundaries of the study areaThe Study Area shall be comprised of sites in Torrington, Harwinton, Litchfield, Plymouth/Terryville, Thomaston, Waterbury, Watertown, Ansonia, Beacon Falls, Derby, Naugatuck, Oxford, Seymour, and Shelton, Connecticut.
 (d)Submission of study resultsNot later than 3 years after funds are first made available for this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of the study.
			